Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on May 9, 2022 as a reply to the non-final office action mailed on February 8, 2022.
No claim has been cancelled or added.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on May 9, 2022 have been carefully considered but deemed unpersuasive in view of the new grounds of rejection under 35 U.S.C. 103 as explained herein below, necessitated by Applicant’s substantial amendments to the claims which significantly affected the scope thereof, and will require further search and consideration. 
Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant isreminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being obvious over Maturana et al. (U.S. 2016/0182309) in view of Michalscheck et al. (US 2016/0284073).
Regarding claim 1, Maturana disclosed a system for monitoring machine health condition, the system comprising: 
a sensor network including sensor nodes configured to sense information of machine characteristics respectively from a plurality of machine parts (Maturana, Fig. 3 and [0033], disclosed on premise network for industrial facilities, where the network includes sensors and meters 308 and 310), and to generate one or more features using the sensed information of machine characteristics (Maturana, [0053], “data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 540”); 
a cloud-computing device, communicatively coupled to the sensor network, configured to provide cloud-based services including detecting an existence of a fault or diagnosing a fault type associated with the machine parts using the generated one or more features (Maturana, Fig. 5 and [0057, 0058], “cloud platform” and Fig. 15 and [0105], “server(s) 1504”; Maturana further disclosed in [0065] that “An analytic engine 518 executing on the cloud platform 502 can also perform various types of analysis on the data stored in big data storage 512 and provide results to client devices 520”); and 
a user interface configured to alert a user of the detected fault or the diagnosed fault type (Maturana, Fig. 5 and [0058] disclosed client devices 520 with dashboards and reports; said dashboards anticipates the user interface in the claim; Maturana further disclosed in [0088] that “The report output may be delivered to one or more client devices with authorized access to the cloud services, and may comprise, for example, a human-machine interface or graphical report that renders plant-level or enterprise-level information about the industrial systems (e.g., key performance indicators, production statistics, energy usage information, alarm information, machine downtime information, etc.). ”).
Maturana did not explicitly disclose that the sensed information includes an ON state of a machine part indicating execution of an intended operation, or an OFF state of the machine part indicating non-execution of the intended operation; and
providing cloud-based services to a portion of the plurality of machine parts that are in the ON state.
However, in the same field of endeavor, Michalscheck disclosed a cloud-based industrial system for assessing a facility based on audio/visual delta analysis using multi-purpose sensors using cloud-based computing (Michalscheck, Abstract). In particular, Michalscheck disclosed that
the sensed information includes an ON state of a machine part indicating execution of an intended operation, or an OFF state of the machine part indicating non-execution of the intended operation (Michalscheck disclosed in [0074] that the data signal acquired by sensors (e.g. vibration sensors) may indicate whether the industrial automation equipment is on or off); and
Providing cloud-based services to a portion of the plurality of machine parts that are in the ON state (Michalscheck, disclosed in [0085] that “ the processor 68 may send a command to the control/monitoring device 14 to command the control/monitoring device 14 and/or the industrial automation equipment 16 to go offline”).
	One of ordinary skill in the art would have been motivated to combine Maturana and Michalscheck because both references are owned by Rockwell Automations and both disclosed cloud-based computing system for monitoring and managing industrial systems using sensors (Maturana, Abstract; Michalscheck, Abstract). Therefore it would have been obvious for one of ordinary skill in the art to combine Maturana and Michalscheck to realize that the monitoring and managing can be performed based on the ON or OFF state of a machine in the industrial systems.
Regarding claim 14, Maturana disclosed a method for monitoring machine health condition, the method comprising: 
sensing information of machine characteristics of a plurality of machine parts using networked sensor nodes respectively deployed to the plurality of machine parts (Maturana, Fig. 3 and [0033], disclosed on premise network for industrial facilities, where the network includes sensors and meters 308 and 310 that collect data and transmit them to a cloud platform);
generating one or more features using the sensed information of machine characteristics (Maturana, [0053], “data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 540”); 
generating cloud-based analytics using one or more cloud-based services, including detecting an existence of a fault or diagnosing a fault type associated with the machine parts using the generated one or more features (Maturana, Fig. 5 and [0057, 0058], “cloud platform” and Fig. 15 and [0105], “server(s) 1504”; Maturana further disclosed in [0065] that “An analytic engine 518 executing on the cloud platform 502 can also perform various types of analysis on the data stored in big data storage 512 and provide results to client devices 520”); and 
alerting a user of the detected fault or the diagnosed fault type (Maturana, Fig. 5 and [0058] disclosed client devices 520 with dashboards and reports; said dashboards anticipates the user interface in the claim; Maturana further disclosed in [0088] that “The report output may be delivered to one or more client devices with authorized access to the cloud services, and may comprise, for example, a human-machine interface or graphical report that renders plant-level or enterprise-level information about the industrial systems (e.g., key performance indicators, production statistics, energy usage information, alarm information, machine downtime information, etc.)”).
Maturana did not explicitly disclose that the sensed information includes an ON state of a machine part indicating execution of an intended operation, or an OFF state of the machine part indicating non-execution of the intended operation; and
providing cloud-based services to a portion of the plurality of machine parts that are in the ON state.
However, in the same field of endeavor, Michalscheck disclosed a cloud-based industrial system for assessing a facility based on audio/visual delta analysis using multi-purpose sensors using cloud-based computing (Michalscheck, Abstract). In particular, Michalscheck disclosed that the sensed information includes an ON state of a machine part indicating execution of an intended operation, or an OFF state of the machine part indicating non-execution of the intended operation (Michalscheck disclosed in [0074] that the data signal acquired by sensors (e.g. vibration sensors) may indicate whether the industrial automation equipment is on or off); and
providing cloud-based services to a portion of the plurality of machine parts that are in the ON state (Michalscheck, disclosed in [0085] that “ the processor 68 may send a command to the control/monitoring device 14 to command the control/monitoring device 14 and/or the industrial automation equipment 16 to go offline”).
	One of ordinary skill in the art would have been motivated to combine Maturana and Michalscheck because both references are owned by Rockwell Automations and both disclosed cloud-based computing system for monitoring and managing industrial systems using sensors (Maturana, Abstract; Michalscheck, Abstract). Therefore it would have been obvious for one of ordinary skill in the art to combine Maturana and Michalscheck to realize that the monitoring and managing can be performed based on the ON or OFF state of a machine in the industrial systems.
Regarding claims 2 and 15, Maturana and Michalscheck disclosed the system of claims 1 and 14, respectively.
Maturana further disclosed wherein the cloud-based services further include generating a machine operational state model for the sensor nodes (Maturana, [0030], “ a cloud-based modeling and analytics system 206 executing on a cloud platform may leverage data maintained in cloud storage 204—e.g., historical and/or near real-time data collected from one or more industrial devices—to perform similar analytical functions on the cloud”), and
Michalscheck further disclosed wherein the sensor nodes are each configured to determine whether the respective machine parts are in the ON state or the OFF state using the machine operational state model, and to generate and transmit the one or more features to the cloud-computing device only if the respective machine parts are determined to be in the ON state (Michalscheck, [0074, 0075, 0085]).
	The rationale for combining Maturana and Michalscheck is the same as that provided in the rejection of claims 1 and 14.
Regarding claim 3, Maturana and Michalscheck disclosed the system of claim 1.
Maturana did not explicitly disclose but Michalscheck further disclosed wherein at least one of the sensor nodes is configured to estimate an operating speed of a machine part using the sensed information of machine characteristics (Michalscheck, [0075], “Based on the measured sound data signals from the sound sensors 66, the processor 68 may determine when the industrial automation equipment 16 is in a particular operating state (e.g., on, off) and/or a speed of operation”), and
wherein the cloud-computing device is configured to detect the existence of the fault or to diagnose the fault type of the portion of the plurality of machine parts using the estimated operating speed of the machine part (Michalscheck, [0075], “ the processor 68 may learn or determine a range of expected audio measurements for particular states of the industrial automation equipment 16 (e.g., normal operation, abnormal operation) as the industrial automation equipment 16 operates over time, and the processor 68 may determine whether the industrial automation equipment 16 is operating normally or not based on whether received audio data is outside of the ranges”)
The rationale for combining Maturana and Michalscheck is the same as that provided in the rejection of claims1 above.
Regarding claim 4, Maturana and Michalscheck disclosed the system of claim 1.
Maturana further disclosed wherein the cloud-computing device is configured to detect the existence of the fault using one or more spectral features of the sensed information of machine characteristics (Maturana disclosed in [0088] that “The report output … may comprise, for example, a human-machine interface or graphical report that renders plant-level or enterprise-level information about the industrial systems (e.g., key performance indicators, production statistics, energy usage information, alarm information, machine downtime information, etc.). ”).
Regarding claim 5 and 16, Maturana and Michalscheck disclosed the subject matter of claims 1 and 14, respectively.
Maturana and Michalscheck further disclosed wherein the cloud-based services includes generating an indicator of time to machine failure since the detected existence of the fault using the generated one or more features (Maturana, [0080], “reports identifying predicted device or system failures or inefficiencies, preventative maintenance schedules generated based on predicted system or device performance trend data.” Michalscheck, [0094, 0095]).
Regarding claim 9, Maturana and Michalscheck disclosed the system of claim 1.
Maturana further disclosed wherein the sensor nodes include temperature sensors configured to sense temperature information respectively from the plurality of machine parts (Maturana, [0034] disclosed that “A given controller typically receives any combination of digital or analog signals from the field devices indicating a current state of the devices and their associated processes (e.g., temperature, position, part presence or absence, fluid level, etc. . . . ), meaning that there are temperature sensors in the field”).
Regarding claim 10, Maturana and Michalscheck disclosed the system of claim 1.
Maturana did not explicitly disclose but Michalscheck disclosed wherein the sensor nodes include acoustic sensors configured to sense acoustic information respectively from the plurality of machine parts (Michalscheck, [0025, 0064, 0075], “sound sensors).
The rationale for combining Maturana and Michalscheck is the same as that provided in the rejection of claims1 above.
Regarding claim 11, Maturana and Michalscheck disclosed the system of claim 1.
Maturana further disclosed wherein the sensor nodes are configured to be affixed to the respective machine parts using a non-invasive mounting means (this is well known in the field).
Regarding claims 12 and 20, Maturana and Michalscheck disclosed the subject matter of claims 1 and 18, respectively.
Maturana further disclosed that the system comprises a client device associated with the user interface, the client device configured to: communicate with the cloud-computing device to access one or more of the cloud-based services; and display on the user interface an interactive dashboard including the detected fault or the diagnosed fault type (Maturana, Fig. 5 and [0069, 0071] disclosed client devices 520 with dashboards and that “These dashboards 824 can include graphical screens that render selected subsets of the multi-facility data maintained on cloud storage 808, calculated operational statistics (e.g., key performance indicators, production statistics, energy cost and/or consumption data, etc.), analysis results, reports, recommendations for optimizing one or more performance parameters, etc”)
Regarding claim 13, Maturana and Michalscheck disclosed the system of claim 12.
Maturana further disclosed that wherein the client device include a mobile device (Maturana, Fig. 5 shows that the client device 520 could be a portable tablet).
Regarding claim 17, Maturana and Michalscheck disclosed the method of claim 14. Maturana further disclosed wherein sensing the information of machine characteristics includes sensing, form the plurality of machine parts, one or more of vibration, magnetic field, temperature, or acoustic information (Maturana, [0059], “ real-time monitored data, such as current temperatures, current pressures, etc.”).
Claim 18 lists all the same elements of claim 14, but in machine readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 18.   
Regarding claim 19, Maturana and Michalscheck disclosed the non-transitory machine-readable storage medium of claim 18. 
Maturana further disclosed wherein the operation of diagnosing the fault type includes using one or more fault templates each including temporal, spectral, or statistical characteristics of a corresponding machine fault (Maturana, [0055, 0071]).
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Maturana et al. and Michalscheck et al., further in view of Sandler et al. (US 2017/0357250).
Regarding claim 6, Maturana and Michalscheck disclosed the system of claim 1.
Maturana did not explicitly disclose but Sandler further disclosed wherein the cloud-computing device is configured to diagnose the fault type using one or more fault templates each including a temporal, spectral, or statistical characteristic of a corresponding machine fault (Sandler, [0071], “Failure mode pattern matching algorithms can monitor values of one or more data items over time and detect the presence of a known pattern indicative of a machine or process failure”).
One of ordinary skill in the art would have been motivated to combine Maturana and Sandler because both references are related to monitoring and controlling of industrial machines using on premise sensors and cloud platforms (Maturana, Abstract; Sandler, Abstract) and both references are owned by the same company Rockwell Automation Technologies.
Claims 7-8 are rejected under 35 U.S.C. 103 as obvious over Maturana et al. and Michalscheck, further in view of White et al. (US 2017/0220985).
Regarding claim 7, Michalscheck disclosed the system of claim 1.
Maturana did not explicitly disclose but White further disclosed wherein the sensor nodes include accelerometers configured to sense vibration information respectively from the plurality of machine parts (White, [0076], “Shock is monitored by a three-axis accelerometer”).
One of ordinary skill in the art would have been motivated to combine Maturana and Sandler because both references are related to monitoring and controlling of machines and devices using similar setups that comprises on-premise sensors, cloud platforms and client devices with dashboards (Maturana, Abstract; White, Abstract and Fig. 2).
Regarding claim 8, Maturana disclosed the system of claim 1.
Maturana did not explicitly disclose but White disclosed wherein the sensor nodes include magnetic sensors configured to sense the magnetic field information respectively produced by the plurality of machine parts (White, [0130], “A Sensor Tag may also detect an “open” or “closed” event from its internal reed switch when a magnet field is applied or removed by a magnet (3)”).
The motivation to combine Maturana and White is the same as that provided above for the rejection of claim 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        6/14/2022